myPers                                                                    Page 1 of 2
   Case 1:19-cr-00258-TSE Document 15-11 Filed 01/28/20 Page 1 of 2 PageID# 120


  Retirements - Retirement Eligibility                                                                       30-OCT-2018

    Required

      Applicable to: Active Duty

        Eligibility

      You are eligible to retire when you complete 20 or more years of Total Active Federal Military Service (TAFMS)
      and, for officers, 10 or more years of Total Active Federal Commissioned Service (TAFCS). You must also
      complete any active duty service commitments you incurred and not be pending adverse action such as
      administrative discharge or demotion. See AFI 36-3203, table 2.1 and 2.2 for more information on eligibility
      restrictions.

      You may submit a request for voluntary retirement up to 12 months, but no less than 120 days, before your
      requested retirement date. Title 5, United States Code §8301 sets the effective date of all non-disability
      service retirements as the 1st day of the month.


      Retirement approval lies with the Secretary of the Air Force or designees.

      The following table provides the legal authorities for service retirements.

                                                  then authority
                                                  for retirement
       Rule If you are a
                                                  is 10 USC
                                                  Section:
               Regular or Reserve officer who
               has at least 20 years TAFMS,
               including 10 years TAFCS, and
       1       meet the time-in-grade             8911
               requirements shown in AFI 36-
               3203, table 2.2 and Chapter 7
               (see note)
               Regular officer who has at least
       2       30 years active service as of      8918
               retirement date
               Regular or Reserve officer who
       3       has at least 40 years active       8924
               service as of retirement date
               Regular enlisted member who
               holds a valid appointment as a
       4       Reserve officer and who has        8911
               active commissioned service as
               prescribed in rule 1
               Regular or Reserve enlisted
               member who has at least 20 years
       5                                        8914
               but less than 30 years active
               service as of retirement date
               Regular enlisted member who has
       6       at least 30 years active service as 8917
               of retirement date




https://mypers.af.mil/app/retirement/retirement_eligibility                                                    10/30/2018
myPers                                                                    Page 2 of 2
   Case 1:19-cr-00258-TSE Document 15-11 Filed 01/28/20 Page 2 of 2 PageID# 121


       Note: Officers with less than 10 years of TAFCS who wish to retire may request to resign their commissioned
       to retire in enlisted status; however, approval is very RARE. See AFI 36-3203, paragraph 3.5, for more
       information on this process.




   Privacy Act Disclaimer appropriate to the information displayed. "This contains information which must be protected by IAW AFI
   33-332 and DoD Regulation 5400.11; Privacy Act of 1974 as Amended Applies, and it is For Official Use Only (FOUO)." It must be
   protected or privacy act information removed prior to further disclosure.




https://mypers.af.mil/app/retirement/retirement_eligibility                                                             10/30/2018
